DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 3/21/2022.
The claims 1-2, 7, and 15 have been amended. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/21/2022, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A modular hybrid transmission, comprising: a rotating assembly including: a rotor assembly with a rotor adapted for connection to a torque converter, a rotor carrier hub that supports the rotor, and an input shaft, the rotor carrier hub being rotationally fixed on the input shaft, and the input shaft having a front end that is configured to be supported in an end of a crankshaft and the input shaft is configured to be drivingly connected to the crankshaft; a housing assembly which houses the rotating assembly, the housing assembly including: a housing having an outer wall, a stator assembly connected to the outer wall that is adapted to drive the rotor, and a radially extending stationary wall that extends from the outer wall on a side of the rotor opposite the crankshaft toward the input shaft and including an axially extending wall portion that extends parallel to an outer surface of the input shaft; and a radial ball bearing that supports the input shaft on the axially extending wall portion.”
Claim 15: “A modular hybrid transmission, comprising: a rotating assembly including: a rotor assembly with a rotor adapted for connection to a torque converter, a rotor carrier hub that supports the rotor, and an input shaft, the rotor carrier being rotationally fixed on the input shaft, and the input shaft having a front end that is configured to be supported by a crankshaft and the input shaft is configured to be drivingly connected to the crankshaft; a housing assembly which houses the rotating assembly, the housing assembly including: a housing having an outer wall, a stator assembly connected to the outer wall that is adapted to drive the rotor, and a radially extending stationary wall that extends from the outer wall on a side of the rotor opposite the crankshaft toward the input shaft; and a cooling water port in the housing outer wall, and the cooling water port is connected to a housing pocket that extends adjacent to the stator assembly.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nelson et al. (US 2021/0348674) is a copending application teaching the hybrid module having the rotor assembly, stator assembly, and housing assembly.
Iwase et al. (US 2011/0121692) teaches a vehicle drive device having a case with a support, a rotor assembly, a stator assembly, and a housing assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832